Exhibit 10.4

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10001

Amended and Restated

As of May 16, 2012

October 1, 2007

William E. Pence

[address on file with Registrant]

Dear Mr. Pence:

This letter (“Letter Agreement”) amends and restates the terms of your
employment with WebMD Health Corp. (the “Company” or “WebMD Health”), effective
as of May 16, 2012 (“Amendment and Restatement Effective Date”).

1. Position and Responsibilities. The first day of your employment with the
Company was November 1, 2007 (the the “Employment Commencement Date”).
Commencing on the Amendment and Restatement Effective Date, May 16, 2012, you
will serve in the position of Executive Vice President-Chief Operating Officer.
You will report to the Chief Executive Officer or President of WebMD Health and
will assume and discharge such responsibilities as are commensurate with such
position as such person may direct. During your employment with the Company, you
will devote your full business time to your duties and responsibilities and will
perform them faithfully and diligently in accordance with the terms of this
Agreement, subject to permitted absence in accordance with the Company’s
vacation policy. In addition, you will comply with and be bound by the operating
policies, procedures and practices of the Company including, without limitation,
the Code of Conduct, in effect from time to time during your employment. You
will report to the Company’s headquarters located in New York, NY. You
acknowledge that you will be required to travel in connection with the
performance of your duties but you will not be required to relocate outside the
New York metropolitan area without your consent.

2. Compensation.

(a) In consideration of your services, effective March 12, 2012, you will be
paid a base salary (“Base Salary”) at the annual rate of $425,000, payable in
accordance with the Company’s prevailing payroll practices.

(b) Commencing with the year ending December 31, 2012, you will be eligible to
receive an annual bonus, the target of which is 60% of Base Salary, so long as
you are employed by the Company on the applicable payment date, except as set
forth below. The determination as

 

1



--------------------------------------------------------------------------------

to the amount of such bonus shall be made by the WebMD Health Compensation
Committee in its sole discretion. Subject to Section 5 below, if your employment
is terminated following the end of any fiscal year by the Company without Cause
or by you for Good Reason (as defined below), then you will still be entitled to
receive any bonus otherwise payable to you for such year, even if you are not
employed on the bonus payment date and such bonus will be paid at the time that
bonuses are paid to other executives of the Company.

3. Other Benefits. You will continue to be entitled to receive the standard
employee benefits made available by the Company to its employees to the full
extent of your eligibility. You will be entitled to vacation consistent with the
Company’s vacation policy, but in no event less than 4 weeks annually. During
your employment, you will be permitted, to the extent eligible, to participate
in any group medical, dental, life insurance and disability insurance plans, or
similar benefit plan of the Company that is available to employees generally.
Participation in any such plan will be consistent with your rate of compensation
to the extent that compensation is a determinative factor with respect to
coverage under any such plan. The Company will reimburse you for all reasonable
expenses actually incurred or paid by you in the performance of your services on
behalf of the Company, upon prior authorization and approval in accordance with
the Company’s expense reimbursement policy as from time to time in effect.
Commencing on the Amendment and Restatement Effective Date, you will receive a
monthly car allowance in the amount of $1000.

4. WebMD Health Equity.

(a) 2007 Options. On the Employment Commencement Date, Executive was granted a
nonqualified option (the “2007 Options”) to purchase 150,000 shares of common
stock of WebMD Health under the WebMD Health Corp. 2005 Long Term Incentive
Plan, as amended, (the “Equity Plan”). The per share exercise price was equal to
the closing price of the common stock on the Employment Commencement Date.
Pursuant to the agreement dated as of February 23, 2012, the 2007 Options have
been forfeited.

(b) 2007 Restricted Stock. On the Employment Commencement Date, Executive was
granted 25,000 shares of restricted stock of WebMD Health Corp. (the “2007
Restricted Stock”) under the Equity Plan. The shares of 2007 Restricted Stock
have fully vested prior to the Amendment and Restatement Effective Date and the
restrictions have lapsed thereon. The 2007 Restricted Stock is subject to the
terms of a stock plan and a restricted stock agreement entered into between you
and the Company, which agreement is in substantially the same form provided by
the Company to its employees generally.

(c) 2008 Options. On December 10, 2008, Executive was granted a nonqualified
option (the “2008 Options”) to purchase 150,000 shares of common stock of WebMD
Health under the Equity Plan. The per share exercise price is equal to the
closing price of the Company’s common stock on the date of grant and the 2008
Options vest subject to your continued employment on the applicable vesting
dates (except as set forth in the following sentences) in equal annual
installments of 25% commencing on March 31, 2010 (full vesting on March 31,
2013). In the event of a termination of your employment by the Company without
Cause or by you for Good Reason, the 2008 Options will remain outstanding and
continue to vest until the next vesting date and if such termination occurs
within 12 months following a

 

2



--------------------------------------------------------------------------------

Change of Control of the Company (as defined in the Equity Plan), the 2008
Options would remain outstanding through the next two vesting dates, subject to
your execution of a release of claims in a form approved by the Company and
continued compliance with the Trade Secret and Proprietary Information
Agreement. The 2008 Options have a term of ten years, subject to earlier
expiration in the event of termination of employment in accordance with the
Equity Plan. Subject to the terms of this Section, the 2008 Options are
evidenced by the Company’s standard form of option agreement.

(d) 2008 Restricted Stock. On December 10, 2008, Executive was granted 12,500
shares of restricted stock of WebMD Health (the “2008 Restricted Stock”) under
the Equity Plan. The 2008 Restricted Stock vests and the restrictions thereon
lapse in the same manner as the 2008 Options subject to your continued
employment on the applicable vesting date. The 2008 Restricted Stock is
evidenced by the Company’s standard form of restricted stock agreement.

(e) 2010 Options. On June 28, 2010, Executive was granted a non-qualified option
(the “2010 Options”) to purchase 75,000 shares of common stock of WebMD Health
under the Equity Plan. The per share exercise price of the Option was equal to
the closing price of the common stock on June 28, 2010. Pursuant to the
agreement dated as of February 23, 2012, the 2010 Options have been forfeited.

(f) 2010 Restricted Stock. On June 28, 2010, Executive was granted 10,000 shares
of restricted stock of WebMD Health (the “2010 Restricted Stock”) under the
terms of the Equity Plan. The 2010 Restricted Stock vests and the restrictions
thereon lapse, subject to your continued employment on the applicable dates as
follows: 25% of the shares of the 2010 Restricted Stock on each of the first,
second, third and fourth anniversaries of the date of grant (full vesting
occurring on the fourth anniversary of the Date of Grant). The 2010 Restricted
Stock is evidenced by and subject to the terms of the Company’s form restricted
stock agreement.

(g) 2011 Options. On July 23, 2011, Executive was granted a non-qualified option
(the “2011 Options”) to purchase 75,000 shares of common stock of WebMD Health
under the Equity Plan. The per share exercise price of the Option was equal to
the closing price of the common stock on July 22, 2011.

(h) 2011 Restricted Stock. On July 23, 2011, Executive was granted 12,000 shares
of restricted stock of WebMD Health (the “2011 Restricted Stock”) under the
terms of the Equity Plan. The 2011 Restricted Stock vests and the restrictions
thereon lapse, subject to your continued employment on the applicable dates as
follows: 25% of the shares of the 2011 Restricted Stock on each of the first,
second, third and fourth anniversaries of the date of grant (full vesting
occurring on the fourth anniversary of the Date of Grant). The 2011 Restricted
Stock is evidenced by and subject to the terms of the Company’s form restricted
stock agreement.

 

3



--------------------------------------------------------------------------------

5. Termination of Employment. (a) In the event of the termination of your
employment by the Company without Cause or by you for Good Reason (as such terms
are defined on Annex A attached hereto), subject to Section 5(b) below and your
continued compliance with the Trade Secret & Proprietary Information Agreement,
you will be entitled (i) to continue to receive, as severance, the Base Salary
in effect on the date hereof for a period of one year (the “Severance Period”)
payable as set forth in Section 5(c) below, (ii) if such termination occurs
after the end of a calendar year but before the payment of bonuses for such
prior year, you shall be entitled to the bonus that you would have received for
such year at the time that bonuses are paid to other executive officers of the
Company, but in no event later than December 31 of the year in which your
employment terminates and (iii) if you timely elect to continue your health
coverage through COBRA, the Company will pay that portion of the COBRA premium
that it would pay if you were an active employee with the same type of coverage
through the Severance Period or, if earlier, until you are eligible for
comparable coverage with a subsequent employer. In the event of the termination
of your employment by the Company without Cause or by you for Good Reason, in
either case within twelve (12) months following a Change of Control of the
Company, any of your option grants to purchase shares of WebMD Health Corp.
(whether outstanding on the date hereof or that may be granted in the future),
which remain outstanding at the time of such termination, to the extent
unvested, shall remain outstanding and continue to vest as if you remained in
the employ of the Company until the first anniversary of such date of
termination. In the event of termination of your employment for any other
reason, you will receive compensation earned through the date of termination and
your rights with respect to options and restricted stock will be as specified in
the applicable option or restricted stock agreements.

(b) In order to receive any of the benefits described in Section 5(a) under this
Letter Agreement (the “Severance Benefits”), you must (i) execute and deliver to
the Company a release of claims satisfactory to the Company (but which will not
require release of any Company payments due to you that are otherwise payable at
the date of termination of this Letter Agreement) within the time prescribed
therein but in no event later than fifty (50) days of the date of your
termination of employment and (ii) not revoke such release pursuant to any
revocations rights afforded by law. The Company shall provide to you the form of
release no later than three (3) days following your termination of employment.
If you do not timely execute and deliver to the Company such release, or if you
execute such release but revoke it, no Severance Benefits shall be paid.

(c) The Severance Benefits described in Section 5(a)(i) above shall be paid,
minus applicable deductions, including deductions for tax withholding, in equal
payments on the regular payroll dates during the one-year period following your
termination of employment. Commencement of payments of the Severance Benefits
described in Section 5 (a)(i) shall begin on the first payroll date that occurs
in the month that begins at least 60 days after the date of your termination of
employment, but which may be accelerated by no more than 30 days (the “Starting
Date”) provided that you have satisfied the requirements of Section 5(b) of this
Letter Agreement. The first payment on the payment Starting Date shall include
those payments that would have previously been paid if the payments of the
Severance Benefits described in Section 5(a)(i) had begun on the first payroll
date following your termination of employment. This timing of the commencement
of benefits is subject to Section 6 below.

 

4



--------------------------------------------------------------------------------

(d) For purposes of this Letter Agreement, “termination of employment” shall
mean a “separation of service” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-I(h) without regard to the optional alternative definitions
available thereunder.

(e) All Severance Benefits shall be completed by, and no further Severance
Benefits shall be payable after, December 31 of the second taxable year
following the year in which your termination of employment occurs.

(f) Your entitlement to the payments of the Severance Benefits described in
Section 5(a)(i) shall be treated as the entitlement to a series of separate
payments for purposes of Section 409A of the Code.

6. Section 409A.

(a) Potential Six-Month Delay. Notwithstanding any other provisions of the
Letter Agreement, any payment of the Severance Benefits under this Letter
Agreement that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six (6) months after the date of your termination of
employment (or, if earlier, your death) and (ii) the Starting Date. On the
earliest date on which such payments can be commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.

(b) Savings Clause. It is intended that any amounts payable under this Letter
Agreement shall either be exempt from or comply with Section 409A of the Code
(including Treasury regulations and other published guidance related thereto) so
as not to subject you to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Letter Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of this Letter Agreement are determined to constitute deferred
compensation subject to Section 409A, but that do not satisfy an exemption from,
or the conditions of, that section.

7. Restrictive Covenants. You hereby agree that the Trade Secret & Proprietary
Information Agreement that you previously signed (attached hereto) remains in
full force and effect and is hereby ratified in all respects.

8. Conflicting Employment. You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company. With
the prior written approval of the Company, which will not be unreasonably
withheld, you may serve on the Board of Directors of other

 

5



--------------------------------------------------------------------------------

companies, and provided that such service does not affect the services to be
provided under this Agreement.

9. At-Will Employment. You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
Cause and with or without notice (subject to the consequences set forth in this
agreement).

10. General Provisions.

 

  (a) You will be covered by the Company’s director and officer insurance policy
to the same extent as other similarly situated employees of the Company.

 

  (b) This Letter Agreement and the terms of your employment will be governed by
the laws of New York, applicable to agreements made and to be performed entirely
within such state and the courts sitting in New York, New York shall have
exclusive jurisdiction for the purposes of adjudicating any disputes under this
Agreement.

 

  (c) This Letter Agreement together with the equity plans and agreements
referred to herein and the Trade Secret and Proprietary Agreement attached
hereto dated October 1, 2007 sets forth the entire agreement and understanding
between the Company and you relating to your employment and supersedes all prior
verbal discussions between us, including without limitation the October 1, 2007
letter agreement as it had been amended.

 

  (d) This Letter Agreement will be binding upon your heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and its permitted successors and assigns

 

  (e) All payments pursuant to this Letter Agreement will be subject to
applicable withholding taxes.

 

  (f) This Letter Agreement may not be assigned by the Company without your
prior written consent; provided however that this agreement may be assigned by
the Company without your prior written consent to any successor to the business
of the Company, by operation of law, merger or otherwise or to any affiliate of
the Company.

 

6



--------------------------------------------------------------------------------

Please acknowledge and confirm your acceptance of this amendment and restatement
of your offer letter by signing and returning one copy of this letter agreement
and the Trade Secret & Proprietary Information Agreement to Douglas W. Wamsley,
Executive Vice President, General Counsel, WebMD Health Corp., 111 Eighth
Avenue, New York, NY 10001.

 

WebMD Health Corp.   By  

/s/ Douglas W. Wamsley

  Douglas W. Wamsley   Executive Vice President

ACCEPTANCE:

I accept the revised terms of my employment with WebMD Health Corp. as set forth
herein. I understand that this letter agreement does not constitute a contract
of employment for any specified period of time, and that either party, with or
without Cause and with or without notice, may terminate my employment
relationship (subject to the consequences set forth above).

 

/s/ William E. Pence

William E. Pence

            5/16/12

Date Signed

 

7



--------------------------------------------------------------------------------

ANNEX A

“Cause” will mean any of the following:

(i) your willful failure to perform your duties following written notice from
the Company detailing the specific acts and a thirty (30) day period of time to
remedy such failure;

(ii) any willful misconduct, violence or threat of violence that is injurious to
the Company in a material respect or any misconduct relating to your business
affairs, at any time, which will demonstrably reflect negatively upon the
Company or otherwise impair or impede its operations or reputation in any
material respect;

(iii) your breach of a material Company policy, which breach is not remedied (if
susceptible to remedy) following written notice by the Company detailing the
specific breach and a thirty (30) day period of time to remedy such breach;

(iv) any material breach by you of this Agreement or the Trade Secret and
Proprietary Information Agreement, which breach is not remedied (if susceptible
to remedy) following written notice by the Company or its designee detailing the
specific breach and a thirty (30) day period of time to remedy such breach;

(v) your conviction of a felony in respect of a dishonest or fraudulent act or
other crime of moral turpitude.

“A termination of employment by you for “Good Reason” means your resignation of
employment within one year of the occurrence (without your written consent) of
any of the following conditions or events: (i) any material reduction in your
base salary, (ii) a material reduction in your authority with the Company,
(iii) any material breach by the Company of this Letter Agreement; provided,
however, that none of the foregoing conditions or events shall constitute Good
Reason unless (A) you shall have provided written notice to the Company within
ninety (90) days after the occurrence of such condition or event describing the
condition or event claimed to constitute Good Reason and (B) the Company shall
have failed to remedy the condition or event within thirty (30) days of its
receipt of such written notice.



--------------------------------------------------------------------------------

ANNEX B

TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT

In consideration of WebMD Health Corp. (hereinafter referred to as the
“Company”) entering into the Letter Agreement dated October 1, 2007, I hereby
agree as follows:

1. Confidentiality.

(a) Trade Secret and Proprietary Information. I understand and acknowledge that,
during the course of my employment arrangement with the Company and as a result
of my having executed this Trade Secret and Proprietary Information Agreement, I
will be granted access to valuable information relating to the Company’s
Business (as defined below) that provides the Company with a competitive
advantage, which is not generally known by, nor easily learned or determined by,
persons outside the Company (collectively “Trade Secret an Proprietary
Information”). The term Trade Secret and Proprietary Information will include,
but will not be limited to: (a) specifications, manuals, software in various
stages of development; (b) customer and prospect lists, and details of
agreements and communications with customers and prospects; (c) sales plans and
projections, product pricing information, acquisition, expansion, marketing,
financial and other business information and existing and future products and
business plans of the Company; (d) sales proposals, demonstrations systems,
sales material; (e) research and development; (f) computer programs, (g) sources
of supply; (h) identity of specialized consultants and contractors and Trade
Secret and Proprietary Information developed by them for the Company;
(i) purchasing, operating and other cost data; (j) special customer needs, cost
and pricing data; (k) patient information; including without limitation
Protected Health Information as defined in 45 C.F.R. 164.501 and (l) employee
information (including, but not limited to, personnel, payroll, compensation and
benefit data and plans), including all such information recorded in manuals,
memoranda, projections, reports, minutes, plans, drawings, sketches, designs,
formula books, data, specifications, software programs and records, whether or
not legended or otherwise identified by the Company as Trade Secret and
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Trade Secret and Proprietary
Information will not include such information that I can demonstrate (i) is
generally available to the public (other than as a result of a disclosure by
me), (ii) was disclosed to me by a third party under no obligation to keep such
information confidential or (iii) was known by me prior to, and not as a result
of, my employment or anticipated employment with the Company or any of its
Affiliates.

(b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to any third person or entity outside the Company,
except as may be necessary in the good faith performance of my duties for the
Company. I further agree that, in addition to enforcing this restriction, the
Company may have other rights and remedies under the common law or applicable
statutory laws relating to the

 

B-1



--------------------------------------------------------------------------------

protection of trade secrets. Notwithstanding anything in this Agreement to the
contrary, I understand that I may disclose the Company’s Trade Secret and
Proprietary Information to the extent required by applicable laws or
governmental regulations or judicial or regulatory process, provided that I give
the Company prompt notice of any and all such requests for disclosure so that it
has ample opportunity to take all necessary or desired action, to avoid
disclosure.

(c) Unfair Competition. I acknowledge that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

(d) Intellectual Property and Inventions. I acknowledge that all developments,
including, without limitation, the creation of new products, conferences,
training/seminars, publications, programs, methods of organizing information,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, copyrights, trade secrets, designs, works, reports, computer
software, flow charts, diagrams, procedures, data, documentation, and writings
and applications thereof relating to the past, present, or future business of
the Company that I, alone or jointly with others, may have discovered,
conceived, created, made, developed, reduced to practice, or acquired during my
employment with the Company (collectively, “Developments”) are works made for
hire and will remain the sole and exclusive property of the Company, and I
hereby assign to the Company all of my rights, titles, and interest in and to
all such Developments, if any. I agree to disclose to the Company promptly and
fully all future Developments and, at any time upon request and at the expense
of the Company, to execute, acknowledge, and deliver to the Company all
instruments that the Company will prepare, to give evidence, and to take any and
all other actions that are necessary or desirable in the reasonable opinion of
the Company to enable the Company to file and prosecute applications for, and to
acquire, maintain, and enforce, all letters patent, trademark registrations, or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists, and other
documentation (and all copies thereof) made or compiled by me or made available
to me concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are the property of the Company, and will be
delivered to the Company immediately upon the termination of my employment with
the Company.

(e) Competitive Business. For purposes of this Agreement “Competitive Business”
will mean: (i) any enterprise engaged in developing, selling or providing a
consumer or physician Internet healthcare portal or interactive online personal
health management products; and (ii) any enterprise engaged in any other type of
business in which the Company or one of its Affiliates is also engaged, or plans
to be engaged, so long as I am directly involved in such business or planned
business on behalf of the Company or one of its Affiliates.

2. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information;

(i) during my employment with the Company and for a period of one year after the
termination of such employment for any reason (the “Restricted Period”), I will
not, without the Company’s express written permission, directly or indirectly
solicit, induce, hire, engage, or

 

B-2



--------------------------------------------------------------------------------

attempt to hire or engage any employee or independent contractor of the Company,
or in any other way interfere with the Company’s employment or contractual
relations with any of its employees or independent contractors, nor will I
solicit, induce, hire, engage or attempt to hire or engage any individual who
was an employee of the Company at any time during the one year period
immediately prior to the termination of my employment with the Company

(ii) during the Restricted Period, I will not, without the Company’s express
written permission, directly or indirectly contact, call upon or solicit, on
behalf of a Competitive Business, any existing or prospective client, or
customer of the Company who I serviced, or otherwise developed a relationship
with, as a result of my employment with the Company, nor will I attempt to
divert or take away from the Company the business of any such client or
customer.

3. Restrictions on Competitive Employment. In order to protect the Company’s
Trade Secret and Proprietary Information, during the Restricted Period, I will
not (as principal, agent, employee, consultant, director or otherwise), anywhere
in the United States and Canada, directly or indirectly, without the prior
written approval of the Company, engage in, or perform any services for, a
Competitive Business. Notwithstanding the foregoing, I understand that I may
have an interest consisting of publicly traded securities constituting less than
1 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business so long as I am not employed by and do not
consult with, or become a director of or otherwise engage in any activities for,
such company. The Restricted Period will be extended by the length of any period
during which I am in breach of the terms of this paragraph.

4. Injunctive Remedies. I acknowledge and agree that the restrictions contained
in this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of the restrictions will
result in immediate and irreparable injury to the Company for which monetary
damages will not be an adequate remedy. I further acknowledge and agree that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance, and an equitable
accounting of earnings, profits, and other benefits arising from such violation)
in any court having jurisdiction over such claim, without the necessity of
showing any actual damage or posting any bond or furnishing any other security,
and that the specific enforcement of the provisions of this Agreement will not
diminish my ability to earn a livelihood or create or impose upon me any undue
hardship. I also agree that any request for such relief by the Company will be
in addition to, and without prejudice to, any claim for monetary damages that
the Company may elect to assert.

5. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
will nevertheless remain in full force and effect. In the event that the
provisions of any of Sections l, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction will be deemed to exceed the

 

B-3



--------------------------------------------------------------------------------

maximum area, length or scope that a court of competent jurisdiction would deem
enforceable, said area, length or scope will, for purposes of this Agreement, be
deemed to be the maximum area, length of time or scope that such court would
deem valid and enforceable, and that such court has the authority under this
Agreement to rewrite (or “blue-pencil”) the restriction(s) at-issue to achieve
this intent.

6. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement will not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.

7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

8. Continuation of Employment. This Agreement does not constitute a contract of
employment or an implied promise to continue my employment or status with the
Company; nor does this agreement affect my rights or the rights of the Company
to terminate my employment status at any time with or without cause (subject to
the consequences set forth in the Agreement to which this Annex is attached).

9. Governing Law. This Agreement will be construed in accordance with and
governed for all purposes by the laws and public policy of the State of New
York, without regard to principles of conflict of laws.

 

/s/ William E. Pence

William E. Pence

            5/16/12

Date

 

B-4